           Case 1:19-cv-12053-IT Document 88 Filed 05/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

---------------------------------x
-
TIMMINS   SOFTWARE CORPORATION    :
d/b/a MITREND,
                                  :
                Plaintiff,                           Civil Action
                                  :                  No. 19-12053-IT
       v.
                                  :
EMC CORPORATION, DELL
TECHNOLOGIES INC., and DELL INC., :

               Defendants.              :
---------------------------------x
EMC CORPORATION, DELL                   :
TECHNOLOGIES INC., and DELL INC.,
                                        :
               Counterclaim-Plaintiffs,
                                        :
       v.
                                        :
TIMMINS SOFTWARE CORPORATION
d/b/a MITREND,                          :

               Counterclaim-Defendant. :
---------------------------------x
-

            ASSENTED-TO MOTION PURSUANT TO LOCAL RULE 83.5.3
             FOR PERMISSION TO PRACTICE BEFORE THIS COURT


              Pursuant to Local Rule 83.5.3, and upon the annexed Certifications of Andrew D.

Gish (Exhibit 1 hereto), Marti A. Johnson (Exhibit 2 hereto), and Raymond Bilderbeck (Exhibit

3 hereto), I, Kurt Wm. Hemr, a member of the bar of this Court and one of the attorneys for

Defendants EMC Corporation, Dell Technologies Inc. and Dell Inc., hereby move this Court to

admit Andrew D. Gish, Marti A. Johnson, and Raymond Bilderbeck to practice before this Court
           Case 1:19-cv-12053-IT Document 88 Filed 05/12/21 Page 2 of 2




in the above-captioned action as counsel for Defendants EMC Corporation, Dell Technologies

Inc. and Dell Inc.

                         LOCAL RULE 7.1(A)(2) CERTIFICATION

               The undersigned counsel hereby certifies that counsel for defendants has

conferred with counsel for plaintiff, who assents to the relief sought by this Motion.

Dated: May 12, 2021                              Respectfully submitted,
       Boston, Massachusetts
                                                 /s/ Kurt Wm. Hemr
                                                 Kurt Wm. Hemr (BBO #638742)
                                                 Christopher G. Clark (BBO #663455)
                                                 SKADDEN, ARPS, SLATE,
                                                     MEAGHER & FLOM LLP
                                                 500 Boylston Street
                                                 Boston, Massachusetts 02116
                                                 (617) 573-4800
                                                 kurt.hemr@skadden.com
                                                 christopher.clark@skadden.com

                                                 Anthony P. Sammi (admitted pro hac vice)
                                                 Douglas R. Nemec (admitted pro hac vice)
                                                 SKADDEN, ARPS, SLATE,
                                                    MEAGHER & FLOM LLP
                                                 One Manhattan West
                                                 New York, New York 10001
                                                 (212) 735-3000
                                                 anthony.sammi@skadden.com
                                                 douglas.nemec@skadden.com

                                                 Counsel for Defendants
                                                 EMC Corporation, Dell Technologies Inc.
                                                 and Dell Inc.




                                                 2
